OPINION by
Judge MacPhail,
Findlay Township Water Authority (Authority) has filed this appeal from a verdict in favor of Allegheny County (County) entered by the Allegheny County Court of Common Pleas following a non-jury trial. We affirm.
The Authority filed suit in July of 1974 to recover the cost of constructing water lines through a 10-square mile area of Findlay Township. The construction on this water line was completed in July of 1969. In August of 1969, the County announced plans to expand the Greater Pittsburgh International Airport and acquired, through condemnation and purchase, the ten square miles through which the water lines in dispute run.
The Authority’s Complaint contained one count in trespass and four in assumpsit. The lower court found in favor of the County on all counts. The Authority filed exceptions only to the findings and conclusions on the trespass action.
The Authority argues that the County owed a duty to inform the Authority of the proposed expansion of the airport facilities. If the Authority were so informed, water lines would not have been placed in the area acquired by the County. We have carefully reviewed the briefs and record herein and are well satisfied that the able opinion of Judge McKenna properly disposes of the Authority’s argument and will, therefore, affirm on that opinion. We note that since only the trespass count was appealed, this decision does not reach the lower court’s opinion as to the as-sumpsit counts.
Order
And Now, this 23rd day of January, 1981, the judgment of the Court of Common Pleas of Allegheny County, entered February 22, 1980 and filed to No. 3622 July Term 1974 is hereby affirmed.